Citation Nr: 1731168	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-00 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard.  His service included periods of active duty for training (ACDUTRA) from May 1983 to September 1983, and in June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied entitlement to service connection for muscle strain of the neck (claimed as neck pain). 

In August 2012, the appellant and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the record.  In December 2012 and February 2016, the Board remanded the case for additional development and it now returns for final appellate review.  

In February 2016, the Board also remanded the issue of whether new and material evidence had been received in order to reopen a claim of entitlement to service connection for lower back pain for the issuance of a statement of the case.  Thereafter, the Agency of Original Jurisdiction (AOJ) issued a statement of the case in December 2016; however, the appellant did not perfect his appeal as to such issue within the applicable time period.  Therefore, the Board's jurisdiction is limited to the issue listed on the title page.


FINDING OF FACT

A neck disorder is not shown to be causally or etiologically related to a disease or injury incurred during a period of ACDTURA.



CONCLUSION OF LAW

The criteria for service connection for residuals of a neck injury have not been met.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by a September 2007 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issue decided herein has been obtained.  Specifically, the appellant's service treatment records (STRs), service personnel records, and available post-service private and VA treatment records have been obtained and considered.  As will be further discussed herein, he has not identified any additional outstanding records that have not been requested or obtained.

The appellant was also afforded a VA examination in June 2013, and an addendum opinion was obtained in January 2017 in order to ascertain the nature and etiology of his claimed residuals of a neck injury.  While the Board previously found the opinion rendered in connection with the June 2013 VA examination to be inadequate to decide the claim, the January 2017 addendum opinion is adequate as it is predicated on a review of the record, to include the appellant's STRs, post-service treatment records, and contentions, and considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board has considered the appellant's representative's argument in the May 2017 Appellant's Post-Remand Brief that the "VA examination and VA examiner did not adequately assess [the appellant's] condition prior to final adjudication, to his prejudice, albeit warranting service connection."  However, the appellant's representative has not provided clear evidence of any error.  In this regard, a VA examiner is presumed to have properly discharged his or her duties as a health professional in a review of the record, in interviewing the appellant, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  As the appellant's representative has not pointed to any actual error, deficiency, incorrect application of medical principles, or any other specific failing of the VA examiner in this case, the Board finds that the opinion proffered by the January 2017 VA examiner is sufficient to assist VA in deciding the claim for service connection for residuals of a neck injury.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein have been met.

The appellant also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the August 2012 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the nature of the appellant's in-service neck injury during ACDUTRA, the type and onset of symptoms, and why he believes his current neck complaints are residual to such injury.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  In light of the appellant's hearing testimony, the Board remanded the case in order to obtain outstanding treatment records as well as opinions addressing the etiology of his neck disorder.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the appellant's claim decided herein. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Additionally, the Board finds that there has been substantial compliance with the December 2012 and February 2016 remand directives and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In the December 2012 remand, the Board directed the AOJ to provide the appellant an opportunity to identify any VA or non-VA healthcare provider who has treated his neck disorder, to include the facility where he received treatment for a whiplash injury in August 2007, and to afford him a VA examination so as to determine the nature and etiology of such disorder.  Thereafter, in a January 2013 letter, the appellant was requested to identify or submit any outstanding treatment records.  Based on the information he provided, the AOJ subsequently obtained records from the Southwest Louisiana Center for Health Services.  Additionally, the appellant was afforded a VA examination in June 2013.

In the February 2016 remand, the Board directed the AOJ to provide the appellant an opportunity to identify any VA or non-VA healthcare provider who has treated his neck disorder, to include those who provided treatment for problems related to his neck in the 1980s, 1990s, and around 1999 or 2000; obtain copies of the appellant's complete service personnel records and any additional STRs; and obtain an addendum opinion addressing the etiology of the appellant's neck disorder.  Thereafter, in a February 2016 letter, the appellant was requested to identify or submit any outstanding treatment records.  Based on the information he provided, the AOJ subsequently obtained additional records from the Southwest Louisiana Center for Health Services.  However, despite the AOJ's efforts, records from the Marion Indiana Clinic were determined to be unavailable in March 2016.  Further, the appellant did not provide complete identifying information for Dr. Gilburt and the AOJ could not find such provider.  Finally, in an April 2016 letter, the appellant was advised that the Allen Correctional Facility did not respond to the AOJ's request for records.  Furthermore, he was informed in detail of the AOJ's attempts to obtain such records in the January 2017 supplemental statement of the case.  The AOJ also obtained service personnel records referable to the appellant's National Guard service; however, no additional STRs were obtained.  The appellant was advised of such in a November 2016 letter.  Finally, the AOJ obtained an addendum opinion in January 2017, which, as previously discussed, is adequate to decide the instant claim.  

Therefore, the Board finds that there has been substantial compliance with the Board's December 2012 and February 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable." 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: 1) active duty; 2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and 3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a claimant has served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis and organic diseases of the nervous system, to a degree of 10 percent or more within one year from the date of separation from service, such manifestations shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  See McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. At 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"), Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that the appellant has not alleged, and the record does not otherwise show, the he incurred a neck disorder during his period of ACDTURA from May 1983 to September 1983.  Rather, he alleges that he injured his neck during a period of ACDUTRA in June 1984 when he was involved in an accident.  He claims that he has experienced chronic neck pain, limitation of motion, and numbness since such injury.  In support of his claim, the appellant submitted a statement from L.P., a fellow service member, who recounted the nature of the in-service injury and indicated that the appellant had complained of back pain since that time.  Therefore, the appellant contends that service connection for residuals of a neck injury is warranted.

As an initial matter, the record reflects that the appellant has a currently diagnosed neck disorder.  Specifically, a magnetic resonance imaging (MRI) scan of the cervical spine in September 2012 was interpreted as showing reversal of normal lordotic curve, diffuse degenerative disc disease, central disc protrusion at C5-6 indenting the cord, shallow central disc protrusion at C6-7 indenting the thecal sac, and left-sided foraminal narrowing at C4-5.  Furthermore, the June 2013 VA examiner diagnosed degenerative disc disease of the cervical spine with radiculopathy of the right upper extremity.

Additionally, the appellant's STRs include a June 1984 line of duty investigation that indicated that he was riding in a track vehicle which was struck in the rear by another track vehicle and, during the collision, he was thrown from the crew bench.  Medical corps personnel stabilized the appellant with a neck brace, and flew him by helicopter to the Fort Polk Emergency Room.  He reported pain of the left sternocleidomastoid muscles.  A cervical spine X-ray series revealed no evidence of fracture or subluxation.  His diagnoses included subacute left cervical muscles trauma, and possible left scalene strain.

Consequently, the remaining inquiry is whether the appellant's current neck disorder is residual to, or the otherwise related to, his June 1984 injury during ACDUTRA.  

In this regard, post-service treatment records reflect an initial complaint of neck pain following a motor vehicle accident (MVA) in August 2007.  Approximately eight days following the MVA, it was noted that the impression in the emergency room per the appellant's report was whiplash of the neck; however, since such time, he indicated that the symptoms have almost completely resolved.  Upon examination of the neck, such was non-tender, range of motion testing was unremarkable, and there was no complaint or discomfort.  The assessment was cervicalgia, which was noted to be almost completely resolved by history.  Subsequent post-service records were negative for any complaints, treatment, or diagnoses referable to the appellant's neck until August 2012.  At such time, he complained of neck stiffness, bilateral arm numbness for four months, and limited motion.  As noted above, a September 2012 MRI revealed the aforementioned degenerative disc disease. 

Thereafter, the appellant was afforded a VA examination in June 2013 in order to ascertain the nature and etiology of his neck disorder.  However, as the examiner relied on an inaccurate factual premise in rendering her opinion, an addendum opinion was obtained in February 2017.  At such time, the examiner noted a review of the record, to include the appellant's STRs, post-service treatment records, and his and L.P.'s lay statements, and opined that it was less as likely as not that appellant's abnormal MRI findings in 2012, i.e., degenerative disc disease of the cervical spine, was attributable to the 1984 injury during ACDTURA.  In support of such opinion, she recounted the nature of the in-service injury, as described above; the August 2007 MVA that resulted in whiplash; the subsequent complaints of neck pain August 2012; and the appellant's and his friend's lay statements.  Based on such, the examiner found that it was highly unlikely a neck injury in 1984 could have resulted in the current relatively mild MRI findings.  Rather, if a significant neck injury had occurred 33 years previously, one would expect more significant MRI findings.  As such, if a cause were to be attributed to these findings, it would as least as likely as not be the MVA with whiplash in 2007. 

The Board affords great probative weight to the January 2017 VA examiner's opinion as it was predicated on a review of the record, to include the appellant's STRs, post-service treatment records, and contentions, and considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez; Stefl, supra.  Furthermore, her opinion is supported by the contemporaneous evidence of record, as described above.  Consequently, it is afforded great probative weight.  There is no contrary medical opinion of record. 

Furthermore, while the appellant and L.P. are competent to testify to the nature of his in-service injury and current complaints, as lay people, they are not competent to relate such current complaints to any instance of his military service, to include the June 1984 injury in ACDUTRA.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  In this regard, rendering such an opinion requires medical expertise as it involves knowledge of the impact of trauma on the spine, which is an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the appellant's and L.P.'s statements as to the etiology of his neck disorder are afforded no probative weight.

Therefore, the Board finds that a neck disorder is not shown to be causally or etiologically related to a disease or injury incurred during a period of ACDTURA.  Consequently, service connection for residuals of a neck injury is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 
      	

ORDER

Service connection for residuals of a neck injury is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


